DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to the applicants claim to priority to Non-Provisional Application No. 13/820,018 filed May 9, 2013 now Patent 10,149,953, to National Stage Application No.  PCT/NZ11/00174 filed on August 31, 2011 and to Provisional Patent Application No. 61/379,989 filed September 3, 2010.

Status of Claims
This Office Action is responsive to the amendment filed April 22, 2022. As directed by the amendment: claim 2 has been amended. Thus, claims 2-19 and 21-22 are presently pending in this application. 
Claim 2, and claims 3-19 and 21 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to claim 2 obviate the previous rejection 35 U.S.C. 112(b). Claims 2-12, 15-19, and 21-22 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329) in view of Wallace (U.S. Patent No. 5,101,834). Claims 13-14 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Good (U.S. Patent No. 6,058,933). Applicant’s amendments necessitated the application of new grounds of rejection shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 15-19, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329) in view of Wallace (U.S. Patent No. 5,101,834).
Regarding Claim 2, Geist discloses a breathing indicator (10A; Fig. 14) configured to be received  by a manifold (54, 55; Fig. 10, 14; ¶ 0048) of a breathing assistance apparatus (“breathing circuit” including manifold 64; Fig. 14; ¶ 0048) that supplies gas to a patient (¶¶ 0044, 0048), the indicator comprising: an elongate body (A, Fig. A annotated below) having a gas sampling end (B, Fig. A annotated below) and a flanged end (C, Fig. A annotated below), the flanged end adapted to locate the gas sampling end in a region (within manifold 64; Fig. 13-14; ¶ 0048) where gas from the patient is to be exhaled within the breathing assistance apparatus (Fig. 13-14; ¶¶ 0044-0045, 0048) and, the gas sampling end being in fluid communication with a detector material (18; Fig. 8-9, 12-13) changeable between a first visual indicator state relating to an inhalation phase of the patient and a second visual indicator state relating to an exhalation phase of the patient (¶¶ 0028, 0035-0037, 0040), wherein the gas sampling end is configured to protrude into an area (at A, Fig. B annotated below) of the manifold [64; Fig. 14; Examiner notes: Geist discloses the breathing indicator being received by the manifold (Fig. 14); wherein the breathing assistance apparatus comprises the manifold receiving the breath indicator. Thus, the gas sampling end in the region in the manifold which in turn is also within the breathing assistance apparatus.] configured to connect to a patient interface (¶ 0048; Examiner notes: Geist discloses the patient interface as a mask or an endotracheal tube.) and be pointed in a direction of a gases outlet of the manifold (66; Fig. 14; ¶ 0048), and wherein the flanged end comprises a handle flange (46, 47, 48; Fig. 11; ¶¶ 0040, 0045) and a stopping flange (D, Fig. A annotated below) having a bottom surface (E, Fig. A annotated below and B, Fig. B annotated below) and wherein the manifold has a top surface (C, Fig. B annotated below).

    PNG
    media_image1.png
    311
    668
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 9 of Geist.

    PNG
    media_image2.png
    360
    468
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 13 of Geist.
Geist does not specifically disclose the breathing indicator wherein the gas sampling end configured to be proximate to the gases outlet of the manifold and Geist does not explicitly disclose the breathing indicator wherein the stopping flange having an outer dimension greater than an outer of the elongate body near the gas sampling end such that contact between the bottom surface of the stopping flange and the top surface of the manifold prevents further travel of the breath indicator into the manifold; and wherein, when in use, a pressure difference exists between the gas sampling end and the flanged end.
Wallace teaches a gas sampling apparatus comprising an elongated body (27; Fig. 1-2) having a gas sampling end (28; Fig. 2); wherein the gas sampling end configured to protrude into a region (at A, Fig. C annotated below) of a manifold (12; Fig. 2; col 3, ln 5 to col 4, ln 4) and be proximate to a gases outlet (24; Fig. 2; col 3, ln 47 to col 4, ln 1) of the manifold (Fig. 2) where gas from the patient is to be exhaled (col 3, ln 47 to col 4, ln 1), the gases outlet configured to connect to a patient interface (11 or a trach tube; Fig. 1; col 2, ln 23-29) for the purpose of locating the gas sampling end at the optimum location for an accurate sample of the gases flowing from the patient, and to reduce the amount of dead space between the patient and the gas sampling end to obtain an accurate gas sample (col 3, ln 47 to col 4, ln 1).

    PNG
    media_image3.png
    341
    455
    media_image3.png
    Greyscale

Figure C, Adapted from Fig. 2 of Wallace.
Geist discloses the breathing indicator wherein inhalation exhalation flow along arrow  68 and inhalation flows opposite arrow 68, (Fig. 14; ¶ 0048), that carbon dioxide containing gas flows along arrow B (Fig. B annotated above) to the detector material, and that the flanged end being exposed to atmospheric pressure (¶¶ 0028, 0033, 0038, 0040, 0048).
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) 
Geist clearly depicts the breathing indicator wherein the stopping flange as having an outer dimension (F, Fig. A annotated above) greater than an outer dimension (G, Fig. A annotated above) of the elongate body near the gas sampling end such that contact between the bottom surface of the stopping flange and the top surface of the manifold prevents further travel of the breath indicator into the manifold (¶¶ 0040, 0045, 0047). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention that Geist discloses the breathing indicator wherein, when in use, a pressure difference exists between the gas sampling end and the flanged because the supplies gas to a patient, inhalation and exhalation increases the pressure within the part (See Geist: 64; Fig. 13-14) creating a pressure difference between the interior of the part (See Geist: 64; Fig. 10-12) and the breath indicator and, perforce, between the gas sampling end and the flanged end (See Geist: ¶¶ 0028, 0033, 0038, 0040, 0044-0045, 0048; Fig. 13-14), and wherein the stopping flange having the outer dimension greater than the outer of the elongate body near the gas sampling end such that contact between the bottom surface of the stopping flange and the top surface of the manifold prevents further travel of the breath indicator into the manifold (See Geist: ¶¶ 0040, 0045, 0047); and 
further, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the breathing indicator of Geist to include the gas sampling end configured to be proximate to the gases outlet of the manifold, as taught by Wallace for the purpose of locating the gas sampling end at the optimum location for an accurate sample of the gases flowing from the patient, and to reduce the amount of dead space between the patient and the gas sampling end to obtain an accurate gas sample (See Wallace: col 3, ln 47 to col 4, ln 1).
Regarding Claim 3, the modified device of Geist discloses the breathing indicator comprising an aperture (See Geist: 32; Fig. 9) that opens to atmosphere so that the detector material is exposed to atmospheric air when the patient is not exhaling (See Geist: ¶¶ 0028, 0033, 0038, 0040).
Regarding Claim 4, the modified device of Geist discloses the breathing indicator wherein the detector material is a CO2 detecting material (See Geist: 18; Fig. 6; ¶¶ 0028, 0035-0037, 0040).
Regarding Claim 5, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second indicator state when exposed to gas having a CO2 concentration greater than that normally found in atmospheric air (See Geist: ¶¶ 0028, 0035-0037, 0040).  	
Regarding Claim 6, the modified device of Geist discloses the breathing indicator wherein the detector material changes between the first and second visual indicator states at a sufficient rate to substantially correspond with the inhalation and exhalation phases of the patient (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 7, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second visual indicator state when exposed to gas having a concentration by volume of at least about 5% CO2 (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 8, the modified device of Geist discloses the breathing indicator wherein the visual indicator state of the detecting material is visually observable by a user of the breathing assistance apparatus for the patient (See Geist: ¶¶ 0035-0037).
Regarding Claim 9, the modified device of Geist discloses the breathing indicator wherein in use, breath-by-breath CO2 present within gas exhaled by the patient is visually observable by change in a visual indicator state of the detecting material (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 10, the modified device of Geist discloses the breathing indicator wherein at least a part (See Geist: 22, 36; Fig. 9, 12) of the flanged end remains external of the manifold to which the breath indicator is attached (See Geist: Fig. 12).
Regarding Claim 11, the modified device of Geist discloses the breathing indicator wherein the flanged end is substantially perpendicular to the elongate body (See Geist: Fig. 6, 9).
Regarding Claim 12, the modified device of Geist discloses the breathing indicator wherein the flanged end is disk-shaped (See Geist: Fig. 3, 7, 11-12).
Regarding Claim 15, the modified device of Geist discloses the breathing indicator, shown above. 
The modified device of Geist does not specifically disclose the breathing indicator wherein the elongate body has an outer diameter of about 1 mm to about 5 mm, and a length of about 30 mm to about 60 mm.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the outer diameter of the elongate body to about 1 mm to about 5 mm and modify the length of the elongate body to about 30 mm to about 60 mm as applicant appears to have placed no criticality on the claimed ranges (See Applicant’s Spec: ¶¶ 0095, 0145, 0220 indicating the ranges as “may” be within the claimed range or the ranges as exemplary) and it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.). 
Regarding Claim 16, the modified device of Geist discloses the breathing indicator wherein the gas sampling end of the elongate body further comprises a gas inlet (A, Fig. D annotated below), the inlet being in fluid communication with the detector material via a passageway (B, Fig. D annotated below; See Geist: Fig. 13-14).

    PNG
    media_image4.png
    417
    721
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 6 of Geist.
Regarding Claim 17, the modified device of Geist discloses the breathing indicator wherein the detector material is provided in-line with the passageway (See Geist: Fig. 13; at C, Fig. D annotated above).
Regarding Claim 18, the modified device of Geist discloses the breathing indicator wherein the passageway provides for a gas flow path (A, Fig. E annotated below) extending from the breath indicator gas inlet to a breath indicator gas outlet (See Geist: 34; Fig. 6), the outlet in fluid communication with the surrounding atmosphere external of the breath assistance apparatus (See Geist: Fig. 6; ¶ 0028), wherein the detector material is positionable for contact with the gas flow path through the passageway.

    PNG
    media_image5.png
    411
    670
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 6 of Geist.
Regarding Claim 19, the modified device of Geist discloses the breathing indicator wherein the detector material is located in a region (at C, Fig. D annotated above) adjacent the flanged end, and wherein at least a part of the flanged end is formed of a visually transparent material (See Geist: 16; Fig. 6) allowing a user to visually detect changes between the first and second visual indicator states of the detector material (See Geist: ¶¶ 0036, 0039-0040).
Regarding Claim 21, the modified device of Geist discloses the breathing indicator wherein the flanged end houses the detector material (See Geist: Fig. 6).
Regarding Claim 22, the modified device of Geist discloses the breathing indicator wherein the gas sampling end is further configured to protrude into the gases space of the manifold and be pointed in the direction of the gases outlet of the manifold (See Geist: Fig. 14; ¶ 0048, See Wallace: Fig. 2; col 3, ln 5 to col 4, ln 4).

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist in view of Wallace as applied to claim 1 above, and further in view of Good (U.S. Patent No. 6,058,933).
Regarding Claims 13-14, the modified device of Geist discloses the breathing indicator wherein the breathing assistance apparatus comprises the patient interface (See Geist: mask or “endotracheal tube”; ¶ 0048, See Wallace: 11; Fig. 1 or “trach tube” ), shown above.
The modified device of Geist does not disclose the breathing indicator wherein the breath indicator is receivable by the patient interface and wherein a gas flow regulator or gas pressure regulator is associated with any one or more of these [Examiner notes: The limitation “the breath indicator is receivable by the patient interface” is interpreted as being a functional limitation. As set forth in MPEP 2173.05(g) A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In this case, the breath indicator must be receivable by the patient interface and has not interpreted as a positive limitation, such that, the breathe indicator comprises the patient interface, wherein the breath indicator is received by the patient interface).]
Good teaches a resuscitator device comprising a patient interface (50; Fig. 8 and (A-D, Fig. F annotated below) having a T-piece resuscitator apparatus (A-D, Fig. F annotated below) and a flow regulator (50; Fig. 8; col 3, ln 46-58); and comprising a breath indicator (114; Fig. 8) receivable by the patient interface (Fig. 8; col 5, ln 43-col 6, ln 22) for the purpose of providing a breath-to-breath indication during resuscitation (col 6, ln 5-11). 

    PNG
    media_image6.png
    532
    675
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 8 of Good.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the modified device of Geist to include the patient interface having the T- piece resuscitator apparatus and the flow regulator, and wherein the breath indicator is receivable by the patient interface as taught by Good for the purpose of providing a breath-to-breath indication during resuscitation (See Good: col 6, ln 5-11).

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. Applicant asserts that Geist fails to disclose the flanged end as comprising the handle flange and the stopping flange; wherein “the stopping flange having an outer dimension greater than an outer dimension of the elongate body near the gas sampling end such that contact between a bottom surface of the stopping flange and a top surface of the manifold prevents further travel of the breath indicator into the manifold” as recited in amended claim 2.  Specifically, Applicant asserts that Geist does not teach a stopping flange such that "contact between a bottom surface of the stopping flange and a top surface of the manifold prevents further travel of the breath indicator into the manifold" because Geist discloses the female luer 55 engages "the internal threads provided in the collar 36" of the device shown in Figure A. To the extent the collar 36 may be considered a "stopping flange," the collar 36 is not shown to have a bottom surface that contacts a top surface of the female luer to prevent further travel of the apparatus into the tubular member 64, Pg. 5-7. Examiner respectfully disagrees. Firstly, as shown above, Geist discloses the handle flange as 46, 47, 48 ( Fig. 11; ¶¶ 0040, 0045), the stopping flange as D (Fig. A annotated above) having the bottom surface as E (Fig. A annotated above) and B (Fig. B annotated above), and the top surface of the manifold as C (Fig. B annotated above). Secondly, Geist recites in ¶ 0045:
From FIGS. 10 and 11, it will be understood that the carbon dioxide indicating apparatus 10A is mounted to the female locking luer 55 provided angularly on the tubular member 54 by inserting the tubular member 14, male luer as noted above, into the locking female luer 55 as indicated by the arrow 63 and by rotating the apparatus 10A into threaded locking fluid-tight engagement with the female luer 55 by rotating the apparatus 10 as indicated by the arrow 64 in FIGS. 10 and 11. Rotation of the carbon dioxide indicating apparatus 10A causes the diametrically opposed, outwardly extending ridges or tabs 55a and 55b (FIG. 11) to threadedly engage the internal threads provided in the collar 36, as shown in FIG. 11, and pull the male luer 14 into slight interference sealing engagement with the female luer 55; manual rotation of the carbon dioxide indicating apparatus 10A is enhanced by the radially outwardly extending members 46-48 provided on the base disk 22, best seen in FIG. 11. 

As such, Geist discloses the tubular member of the male luer 14 as dimensioned to be pulled into slight interference sealing engagement with the female luer 55 (Fig. 10-11) but does not disclose that further manual rotation of the carbon dioxide indicating apparatus 10A would be prevented by said slight interference seal. Thus, upon further manual rotation of the carbon dioxide indicating apparatus 10A would result in further threading engagement between the male luer 14 and the female luer 55 until ultimately the bottom surface (E, Fig. A annotated above and B, Fig. B annotated above) of the stopping flange (D, Fig. A annotated above) makes contact with the top surface of the manifold (C, Fig. B annotated above). Thereby, preventing further travel of the breath indicator into the manifold fulfilling  the claimed limitations recited in amended claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785